DETAILED ACTION

		
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings were received on 02/08/2021.  These drawings are acceptable.

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

4.	The disclosure is objected to because of the following informalities: page 12, para. [37], line 11, “stator portion 1” should be changed to --stator portion 120--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first guiding member”; “a second guiding member” and a first sealing member “recited in claims 1-3, 6 and 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	- Claim 7 recites the limitation "the main pressing end side" on page 21, line 3.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to correct as: claim 7, page 21, line 3, “the main pressing end side” should be changed to -- a main pressing end side--.
	- Claim 8 recites the limitation "the first auxiliary pressing end side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to correct as: claim 8, page 21, lines 3-4, “the first auxiliary pressing end side” should be changed to – a first auxiliary pressing end side --.
	- Claim 9 recites the limitation "the main pressing end side" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to correct as: claim 9, page 21, line 10, “the main pressing end side” should be changed to -- a main pressing end side--.
	For the purpose of this Office action, the claims 7-9 will be examined as best understood by the examiner.

Claim Objections
8.	Claim 1 is objected to because of the following informalities:  on page 18, line 23, “a stator portion” should be changed to -- the stator portion--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda (Publication Number JP2016-098768A) in view of Ono et al. (Ono) (U.S. Patent Application Publication Number 2011/0014078A1).
	Regarding claim 1, as shown in Figs. 1-2,  Isoda discloses an oil pump that sucks and discharges oil, comprising: a housing portion 1; a stator portion 14 including an outer ring that is 
	As shown in Figs. 3-7 and 13, Ono teaches a guiding portion (G, 31) including a first guiding member 31 that is installed on the outer circumferential surface of the outer ring 14 (see Fig. 3), slidably installed in a first guiding groove 32 formed in an inner wall of the housing portion 1, and guides a movement of the outer ring as the outer ring14 is pressed by the oil flowing into the variable chamber (1Q), and guiding the movement of the outer ring. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the guiding portion including a first guiding member that is installed on the outer circumferential surface of the outer ring, as taught by Ono in the Isoda apparatus, since the use thereof would have controlled the outer ring retained at a desired position and prevented the excessive amount of oil increasing the discharge pressure which leads to inefficient fuel consumption of the engine.
	Regarding claim 5, Isoda discloses wherein the main spring 6 (see Figs. 1-2) is disposed such that one end is in contact with the main pressing end 54 and the other end is in contact with 
	Regarding claim 6, Ono discloses wherein the housing portion 1 is formed of a second guiding groove 32 on the inner wall on a side opposite to the main spring 6 on the basis of the main pressing end 34, and wherein the guiding portion (G, 31) further includes a second guiding member 31 installed on the outer circumferential surface of the outer ring 14 and slidably installed in the second guiding groove 32.  
	Regarding claim 7, Ono discloses wherein the first guiding groove 32 is formed along a direction away from the main spring 6 at a position adjacent to the main spring, and is formed along a direction opposite to 20a direction of a force applied to the main pressing end 34 by the main spring 6, and wherein the second guiding groove 32 is formed to face the main pressing end side from the inner wall of the housing portion 1 in which the variable chamber (1Q) is formed.   
	Regarding claim 9, Ono discloses wherein the stator portion 14 further includes a third auxiliary pressing end 54 (see Fig. 13) that protrudes outward from a portion of the outer circumferential surface of the outer ring 14 between the first guiding member 31 and the main pressing end 53, and wherein the main spring 6 is disposed such that one end is in contact with the third auxiliary pressing end 54 and the other end is in contact with the inner wall portion of the housing portion 1 on the main pressing end side 53 to pressurize the stator portion.   
10.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda in view of Ono as applied to claim 1 above, and further in view of Kosaka (Publication Number JP 08-159046A).
  	The modified Isoda discloses wherein the first guiding groove 31 is formed on a side opposite to the variable chamber 52 on the basis of the outer ring 14, and the first guiding member 32 is installed on the outer circumferential surface of the outer ring on a side opposite to the variable chamber 52; however, the modified Isoda fails to disclose the spring portion further including a first auxiliary spring.
	As shown in Fig. 1, Kosaka teaches wherein the spring portion further includes a first auxiliary spring 9 having one end that is in contact with the outer circumferential surface of the outer ring 5 on a side opposite to the main spring 7 and the other end that is in contact with the inner wall of the housing portion 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the first auxiliary spring, as taught by Kosaka in the modified Isoda apparatus, since the use thereof would have prevented the oil leakage and maintained a structurally stable state of the stator portion/outer ring inside the housing portion.
  	Regarding claim 3, Kosaka discloses wherein the stator portion further includes a first auxiliary pressing end (not numbered; however, clearly seen in Fig. 1) that is formed to protrude from the outer circumferential surface of the outer ring 5 to surround the first auxiliary spring 9, and wherein the sealing portion 8 includes a first sealing member interposed between the inner wall of the outer ring 5 and the first auxiliary spring 9 (see page 5, para. [0018] of the English Translation and Fig. 1).   
	Regarding claim 4, Kosaka discloses wherein the spring portion further includes a second auxiliary spring 9 (see Fig. 1) having one end that is in contact with the main pressing end (not numbered; however, read the by examiner as the main pressing end formed a protrusion portion of the outer ring 5 from the main spring 7 to the discharge port side 17 – see Fig. 1) and the other end that is in contact with 19the inner wall of the housing portion 1, and wherein the stator portion further .  	 

Allowable Subject Matter
11.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
13.	The IDS (PTO-1449) filed on Dec. 14, 2020 has been considered.  An initialized copy is attached hereto.  
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Takahashi et al. (U.S. Patent Application Publication Number 2015/0354564A1) and Nishida (Publication Number JP2012132356A), each further discloses a state of the art.





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746